United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 17, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-41092
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

FRANCISCO JAVIER CRUZ-HERNANDEZ,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 5:04-CR-288-1
                       --------------------

Before SMITH, GARZA, and PRADO, Circuit Judges.

PER CURIAM:*

     Francisco Javier Cruz-Hernandez (Cruz) appeals his

jury-trial convictions for conspiracy to possess with the intent

to distribute more than five kilograms of cocaine, possession

with the intent to distribute more than five kilograms of

cocaine, and importation of more than five kilograms of cocaine.

Cruz argues that the evidence presented at trial was insufficient

to prove beyond a reasonable doubt that he knew that cocaine was




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41092
                                -2-

hidden in the fuel tanks in the tractor he was driving.     He

contends that the evidence was, at best, in equipoise.

     Although the jury may ordinarily infer the defendant’s

guilty knowledge from his control over a drug-laden vehicle, if

the drugs are contained in a hidden compartment, as in this case,

this court requires additional circumstantial evidence that

demonstrates guilty knowledge.    United States v. Villarreal, 324

F.3d 319, 324 (5th Cir. 2003).

     Cruz exhibited nervous behavior during the search of his

vehicle and during questioning.   Based on the actions of Cruz in

this regard, the jury could have reasonably inferred that Cruz

was nervous concerning the discovery of cocaine in the tractor.

See United States v. Ortega Reyna, 148 F.3d 540, 544 (5th Cir.

1998).   Cruz’s statements to the federal agents were inconsistent

with the evidence presented at trial.     Further, his trial

testimony was inconsistent in several respects.     Inconsistent

statements also provide evidence of guilty knowledge.     United

States v. Diaz-Carreon, 915 F.2d 951, 954-55 (5th Cir. 1990).

Cruz also provided explanations and detailed situations that were

implausible, including claiming not to be concerned about a

broken fuel gauge.   He also claimed that he was paid a salary as

a truck driver for a business conducted in a house with a small

office area where no one lived.   Cruz stated that he did not make

many trips for the business and cleaned the house once or twice a

week before and between trips.    Finally, the amount and value of
                            No. 04-41092
                                 -3-

the cocaine discovered in the fuel tanks of the tractor in his

possession supports the jury’s finding of guilty knowledge.        The

jury could have rationally inferred that Cruz would not be

entrusted with such valuable cargo if he had not been a knowing

participant in a drug-smuggling scheme.    Villarreal, 324 F.3d at

324.

       The evidence presented at trial was sufficient to allow a

rational jury to find that Cruz had knowledge of the cocaine in

his possession.    Ortega Reyna, 148 F.3d at 543.   Accordingly,

Cruz’s convictions are AFFIRMED.